DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/08/22 have been fully considered but they are not persuasive. The applicant argues that the Kyoso reference does not teach, suggest, or disclose a plate-like base plate that is disposed in a different plane from a leg part that extends from the base part and a pin formed at a tip of the leg part. The examiner respectfully disagrees.
Kyoso figures 3/5a and Col 8, lines 19-20 clearly discloses a plate-like base plate (1) that is disposed in a different plane from a leg part (1d) showing the leg portion extending from the base part between the tip (1e). Accordingly, the rejection will remain in the office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 4, 15, 17 and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Kyoso et al. (US 6522233).
Regarding claim 1, Kyoso et al. (figures 3-5c and Col 8, lines 10-65) discloses a secondary side coil including a plurality of coil parts (see figure 3 and Col 8, lines 10-65 ), wherein each of the coil parts (1) includes a plate-like base part (see figure 3);
wherein the plate-like base part is disposed in plane that is parallel to first plane (see figure 3 and Col 8, lines 19-20); a leg part (1d) formed so as to extend from the base part(see figure 3/5a showing the leg portion extending from the base part between the tip),wherein the leg part is disposed in a plane in a plane that intersects the first plane (see figure 5a):and a pin part (1e) formed at a tip of the leg part (note: the pin part can be broadly considered the end portion of the coil; the applicant has not disclosed any structural features in regards to the shape/look of the pin art of the coil).
Regarding claim 4, Kyoso et al. (figures 3-5c) discloses wherein each of the leg parts of the plurality of coil parts is arranged along a predetermined direction.
Regarding claim 15, Kyoso et al. (figures 3-5c) discloses wherein the base part has a disc shape.
Regarding claim 17, Kyoso et al. (figures 3-5c and Col 8, lines 10-65) discloses a secondary side coil including a plurality of coil parts (see figure 3 and Col 8, lines 10-65 ), wherein each of the coil parts (1) includes a plate-like base part (see figure 3) wherein the plate-like base part is disposed in plane that is parallel to first plane (see figure 3 and Col 8, lines 19-20);a leg part formed so as to extend from the base part(see figure 3/5a showing the leg portion extending from the base part between the tip),wherein the leg part is disposed in a plane in a plane that intersects the first plane (see figures 3/5a showing the leg portion extending from the base part between the tip); and hole formed in the vicinity of the tip (see figure 3).
Regarding claim 19-20, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

2.	Claims 1, 4, 9, 15-17 and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Tsai et al. (US 2016/0086718).
Regarding claim 1, Tsai et al. (figures 1-6 and para 0015-0027) discloses a secondary side coil including a plurality of coil parts (110/150) (see figure 2 and para 0015-0016), wherein each of the coil parts includes a plate-like base part (112/152) (see figure 2); wherein the plate-like base part is disposed in plane that is parallel to first plane (see figures 2); a leg part (see figure 2) formed so as to extend from the base part (see figures 2-6 showing the leg portion extending from the base part between the tip/pin),wherein the leg part is disposed in a plane in a plane that intersects the first plane (see figure 2):and a pin part (see para 0017 and figures 2-4) formed at a tip of the leg part.
Regarding claim 4, Tsai et al. (figures 2-5) discloses wherein each of the leg parts of the plurality of coil parts is arranged along a predetermined direction.
Regarding claim 9, Tsai et al. (figures 2) discloses wherein each of the coil parts includes: a planted part planted from the base part (see the left end portion of the coils 110/152); and a flange part formed at a tip of the planted part.(see the left end portion of the coils 110/152).
Regarding claim 15, Tsai et al. (figure 2) discloses wherein the base part has a disc shape.
Regarding claim 16, Tsai et al. (figures 2) discloses wherein the leg part extends from one end side of the disk-shaped base part and the-a planted part is planted from another end side of the disk-shaped base part. (see the left end portion of the coils 110/152).
Regarding claim 17, Tsai et al. (figures 1-6 and para 0015-0027) discloses a secondary side coil including a plurality of coil parts (110/150) (see figure 2 and para 0015-0016), wherein each of the coil parts includes a plate-like base part 112/152) (see figure 2); wherein the plate-like base part is disposed in plane that is parallel to first plane (see figure 2);a leg part formed so as to extend from the base part see figures 2-6 showing the leg portion extending from the base part between the tip/pin)
wherein the leg part is disposed in a plane in a plane that intersects the first plane (see figures 3/5a showing the leg portion extending from the base part between the tip); and hole formed in the vicinity of the tip. (see para 0017 and figures 2-4)
Regarding claim 19-20, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kyoso et al. (US 6522233) in view of Hsu et al. (US 20140062634).
	Regarding claim 2, Kyoso et al. (figures 3-5c and Col 8, lines 10-65) discloses all the limitations as noted above does not expressly discloses wherein lengths of the leg parts of the plurality of coil parts are different from one another.
	Hsu et al.(2634) (para 0041 and figure 2-3) discloses wherein lengths of the leg parts of the plurality of coil parts (30) are different from one another (see figure 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein lengths of the leg parts of the plurality of coil parts are different from one another as taught by Hsu et al. to the inductive device of Kyoso et al. to as to allow the coil parts to stack on one another thereby making the inductive more compact which will save in production cost.

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0086718) in view of Hsu et al. (US 20140062634).
Regarding claim 2, Tsai et al. (figures 1-6 and para 0015-0027) discloses all the limitations as noted above but does not expressly discloses wherein lengths of the leg parts of the plurality of coil parts are different from one another.
	Hsu et al.(2634) (para 0041 and figure 2-3) discloses wherein lengths of the leg parts of the plurality of coil parts (30) are different from one another (see figure 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein lengths of the leg parts of the plurality of coil parts are different from one another as taught by Hsu et al. to the inductive device of Tsai et al. to as to allow the coil parts to stack on one another thereby making the inductive more compact which will save in production cost.

5.	Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0086718) in view of Wu et al. (US 20130141878).
Regarding claim 3, Tsai et al. (figures 1-6 and para 0015-0027) discloses a first coil part wherein the first coil part includes a plate-like first base part (see figure 2); a first leg part formed on the first base part (see figure 2); and a first pin part formed at a tip of the first leg part (see figure 2), wherein the second coil part includes second coil parts includes: a plate-like second base part (see figure 2); a second leg part formed to face the first leg part with respect to the second base part (see figure 2); and a second pin part formed at a tip of the second leg part(see figure 2). Tsai et al. does not expressly disclose wherein the secondary side coil includes a plurality of first coil parts and a plurality of second coil parts.
Wu et al. (figures 3-7 and para 0073-0094) discloses wherein the secondary side coil includes a plurality of first coil parts (400/4) (see the first two coils parts on the left) and a plurality of second coil parts (400/4) (see the first two coils parts on the right).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the secondary side coil includes a plurality of first coil parts and a plurality of second coil parts as taught by Wu et al. to the inductive device of Tsai et al. to as to allow for a higher inductance to be obtained.
Regarding claim 18, Tsai et al. (figures 1-6 and para 0015-0027) discloses
a plurality of first members (110/152) (see figure 2), each of the first members having a plate-like base part arranged in a first predetermined direction and having a leg part arranged in a second predetermined direction (see figures 2-5), wherein the first predetermined direction is not parallel to the second predetermined direction (see figures 2-5), and wherein a pin part is formed at a tip of each of the leg parts (see para 0017 and figure 2-5). Tsai et al. is silent as to whether or not a second member that supports the plurality of first members and that is joined to the leg part of each of the first members, wherein a solder inflow space along the predetermined direction is formed in a state where the plurality of first members is supported by the second member.
Wu et al. (figures 3-7 and para 0092) discloses a second member that supports the plurality of first members and that is joined to the leg part of each of the first members, wherein a solder inflow space along the predetermined direction is formed in a state where the plurality of first members is supported by the second member.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a second member that supports the plurality of first members and that is joined to the leg part of each of the first members, wherein a solder inflow space along the predetermined direction is formed in a state where the plurality of first members is supported by the second member as taught by Wu et al. to the inductive device of Tsai et al. so as to tightly secure the inductive device in place which enables the inductive from being damaged if dropped.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0086718) in view of Tsai et al. (US 20100188830).
Regarding claim 5, Tsai et al. (figures 1-6 and para 0015-0027) discloses all the limitations as noted above but does not expressly discloses wherein a bus bar bonded to a substrate and the pin part via solder.
Tsai et al. (figures 18-19 and para 0072-0073) discloses a bus bar bonded to a substrate (see para 0081) and the pin part via solder.(see figure 24)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design discloses wherein a bus bar bonded to a substrate and the pin part via solder as taught by Tsai et al (8830) to the inductive device of Tsai et al. so as to tightly secure the inductive device in place which enables the inductive from being damaged if dropped.

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0086718) in view of Lazzerini et al. (US 9,000,878).
Regarding claim 10, Tsai et al. (figures 1-6 and para 0015-0027) discloses all the limitations as noted above but does not expressly discloses lengths of the planted parts of the plurality of coil parts are different from one another.
Lazzerini et al. (Col 8, lines 41-45 and figure 8c) discloses wherein lengths of the planted parts (90/92) of the plurality of coil parts are different from one another.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design lengths of the planted parts of the plurality of coil parts are different from one another as taught by Lazzerini et al. to the inductive device of Tsai et al. to as to allow the coil parts to stack on one another thereby making the inductive more compact which will save in production cost.

7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0086718) in view of Chang et al. (US 20130188329).
Regarding claim 18, Tsai et al. (figures 1-6 and para 0015-0027) discloses
a plurality of first members (110/152) (see figure 2), each of the first members having a plate-like base part arranged in a first predetermined direction and having a leg part arranged in a second predetermined direction (see figures 2-5), wherein the first predetermined direction is not parallel to the second predetermined direction (see figures 2-5), and wherein a pin part is formed at a tip of each of the leg parts (see para 0017 and figure 2-5). Tsai et al. is silent as to whether or not a second member that supports the plurality of first members and that is joined to the leg part of each of the first members, wherein a solder inflow space along the predetermined direction is formed in a state where the plurality of first members is supported by the second member.
Chang et al. (figures 1-5 and para 0034) discloses a second member that supports the plurality of first members and that is joined to the leg part of each of the first members, wherein a solder inflow space along the predetermined direction is formed in a state where the plurality of first members is supported by the second member.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a second member that supports the plurality of first members and that is joined to the leg part of each of the first members, wherein a solder inflow space along the predetermined direction is formed in a state where the plurality of first members is supported by the second member as taught by Chang et al. to the inductive device of Tsai et al. so as to tightly secure the inductive device in place which enables the inductive from being damaged if dropped.

8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0086718) in view of Yeh et al. (US 20110221558).
Regarding claim 21, Tsai et al. (figures 1-6 and para 0015-0027) discloses all the limitations as noted above but does not expressly discloses wherein each of the coil parts includes a plurality of pin parts formed at the tip of the leg part.
Yeh et al. (figures 1-4 and para 0030) discloses wherein each of the coil parts includes a plurality of pin parts (121) formed at the tip of the leg part.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each of the coil parts includes a plurality of pin parts formed at the tip of the leg part as taught by Chang et al. to the inductive device of Tsai et al. so as to increase the mechanical strength of the inductive device and also allow the capability of allowing multiple electronic components to be connected the inductive device. 

Allowable Subject Matter
 Claims 6-8 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837